Title: The Sommersett Case and the Slave Trade, 18–20 June 1772
From: Franklin, Benjamin
To: 


It is said that some generous humane persons subscribed to the expence of obtaining liberty by law for Somerset the Negro. It is to be wished that the same humanity may extend itself among numbers; if not to the procuring liberty for those that remain in our Colonies, at least to obtain a law for abolishing the African commerce in Slaves, and declaring the children of present Slaves free after they become of age.
By a late computation made in America, it appears that there are now eight hundred and fifty thousand Negroes in the English Islands and Colonies; and that the yearly importation is about one hundred thousand, of which number about one third perish by the gaol distemper on the passage, and in the sickness called the seasoning before they are set to labour. The remnant makes up the deficiencies continually occurring among the main body of those unhappy people, through the distempers occasioned by excessive labour, bad nourishment, uncomfortable accommodation, and broken spirits. Can sweetening our tea, &c. with sugar, be a circumstance of such absolute necessity? Can the petty pleasure thence arising to the taste, compensate for so much misery produced among our fellow creatures, and such a constant butchery of the human species by this pestilential detestable traffic in the bodies and souls of men? Pharisaical Britain! to pride thyself in setting free a single Slave that happens to land on thy coasts, while thy Merchants in all thy ports are encouraged by thy laws to continue a commerce whereby so many hundreds of thousands are dragged into a slavery that can scarce be said to end with their lives, since it is entailed on their posterity!
